Citation Nr: 1823000	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-15 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C. 

(The issue of validity of a debt resulting from overpayment of pension benefits and waiver of that overpayment will be the subject of a later separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.S.E., Counsel




INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2015, the Board remanded the claim for additional development.

The Board is undertaking additional development on the issue of validity of a debt resulting from overpayment of pension benefits and waiver of that overpayment, pursuant to authority granted by 38 C.F.R. § 19.9 (a)(2) (2017).  When it is completed, the Board will provide notice of the development as required by Rule of Practice 903.  38 C.F.R. § 20.903 (2017).  After giving the notice and reviewing your response to the notice, the Board will prepare a separate decision addressing this issue.


FINDING OF FACT

The Veteran does not have hepatitis C that was caused by active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred as a result of active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his hepatitis C is related to his military service.  Specifically, the Veteran contends that he contracted hepatitis C from air gun inoculations and/or from coming in contact with the blood of other service members after he helped to provide first aid to two soldiers who were involved in a knife fight at Fort Polk in about March or April of 1972.  See August 2011 claim; see also statements from the Veteran and his representative, dated in December 2011, May 2014, and June 2015.  In addition, in his August 2011 statement, the Veteran asserted the following: he is a Vietnam veteran; he never had a blood transfusion; while on active duty he did not handle blood or blood products; he has tattoos, which he received after separation from service; he received about 20 injections with an air gun during service; he never injected drugs or shared a needle; he did not share a razor while on active duty; he does not have a history of "excessive unprotected sex"; he has never been on dialysis; his mother did not have hepatitis C when he was born; he was diagnosed with liver disease in 1999; and prior to the 1990s, he had a history of heavy drinking, but he had not consumed alcohol since being diagnosed with hepatitis C and liver disease.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303 (d).  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Letter 211B (98-110), November 30, 1998. 

In addition, VBA Fast Letter 04-13 states: 

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . .  The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an airgun injection, thus far, there have been no case reports of hepatitis C being transmitted by an airgun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with airgun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  38 U.S.C. § 1116 (a), (b); 38 C.F.R. § 3.307 (a)(6)(ii).

A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a).

The Veteran's personnel file, to include his discharge (DD Form 214), does not show that he had service in Vietnam; his discharge indicates that he did not have any foreign or sea service.  The presumptions afforded to veterans presumed to have been exposed to Agent Orange are therefore not for application.  See 38 U.S.C. § 1116(f) (2014); 38 C.F.R. § § 3.307, 3.309 (2017).

The Veteran's service treatment reports are negative for a diagnosis of or treatment for hepatitis C, or a liver disorder.  No evidence of a tattoo was noted at any time.  See entrance and separation examination reports, dated in December 1970 and August 1972.

The post-service medical treatment reports consist of VA and non-VA reports, dated between 1998 and 2016, which show that in 1998, the Veteran was noted to have cirrhosis of the liver.  VA progress notes, dated beginning in 2010, note a history of hepatitis C.  There are indications that hepatitis C may have been indicated in laboratory results as early as 2006.  An August 2010 VA progress note includes a notation that the Veteran is a former alcoholic, that he last drank in 1998, and that he used intravenous drugs and cocaine in the 1960s, but not since that time.    

In a memorandum, dated in July 2016, the Appeals Management Center determined that the evidence fails to confirm that the Veteran was exposed to hepatitis C in March of April of 1972.  The AMC indicated that the JSRRC (United States Army and Joint Services Records Research Center) could not verify the claimed incident involving a knife fight at Fort Polk in 1972, and that they were unable to verify any exposure to Agent Orange at that time.  The AMC concluded that there was a lack of information to corroborate the Veteran's claims.  

In June 2016, the Veteran was scheduled for a VA examination, in compliance with the Board's remand instructions.  There is no record to show that an examination was ever performed.  Internal RO documentation states that the Veteran refused his examination, and that he desired to withdraw his claim.  The RO subsequently requested that the Veteran indicate whether or not he desired with withdraw his claim in writing.  A written withdrawal was never received, and this issue therefore remains on appeal.  See 38 C.F.R. § 20.202 (2017).

As an initial matter, the Board finds that the Veteran is not a credible historian.  He has asserted that he is a "Vietnam veteran," and that he never used intravenous drugs.  However, there is no evidence to show that he ever served in Vietnam.  See Veteran's personnel files.  Furthermore, the recorded history in his VA progress notes shows that he reported a history of intravenous drug use in the 1960s.  See August 2010 VA progress note.  Given the foregoing, the Board finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that the claim must be denied.  The service treatment records do not show treatment for, or a diagnosis of, hepatitis C.  As for the post-service medical evidence, it shows that the earliest evidence of hepatitis C is dated in 2010, with references to laboratory results dated as early as 2006.  In any event, this is many years after separation from service.  There is evidence that the Veteran has a post-service history of risk factors for hepatitis C, i.e., tattoos and intravenous drug use.  There is no competent evidence in support of the claim.  In this regard, it appears that the Veteran failed to report for his VA examination in July 2016.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  The Board will rate this claim based on the evidence of record.  38 C.F.R. § 3.655.  However, the examination was ordered because the information of record was insufficient to support a grant of service connection for hepatitis C.  Nothing has changed since the Board remand that would change such a conclusion.

As such, based on the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

As a final matter, the RO initially denied a claim for service connection for hepatitis C and cirrhosis of the liver.  Based on the Veteran's notice of disagreement, received in August 2012 (which only mentioned hepatitis C), the issue on appeal was narrowed to only include hepatitis C.  The statement of the case framed the issue as entitlement to service connection for hepatitis C.  See also Veteran's appeal (VA Form 9), received in March 2014 (only discussing hepatitis C).  Nevertheless, the Board parenthetically notes that there is no evidence to show that cirrhosis of the liver was manifest during service, or to a compensable degree within one year of the Veteran's separation from service, nor is there any competent evidence linking cirrhosis of the liver to service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the issue of service connection for cirrhosis of the liver is not raised by the record.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  

In June 2016, the Board remanded this claim.  The Board directed that the Veteran be provided with another opportunity to identify any pertinent treatment records for his hepatitis C.  VA progress notes, dated up to 2016 were subsequently obtained and have been associated with the claims file.  The Board further directed that the Veteran be given another opportunity to provide any additional specific information he may have concerning the in-service fight that resulted in him coming in contact with the blood of his fellow service members.  In May 2016, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  The Veteran subsequently indicated that he did not have any further evidence to submit.  See Veteran's statement in support of claim (VA Form 21-4138), received in May 2016.  The Board directed that all appropriate steps be taken to attempt to verify the claimed incident of the Veteran coming in contact with the blood of other service members.  This has been done.  Finally, the Board directed that the Veteran be scheduled for a VA examination.  However, in July 2016, the Veteran failed to report for his examination.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


